Citation Nr: 0810365	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, also claimed as secondary to Type II diabetes 
mellitus.

3.  Entitlement to service connection for residuals of a 
stroke, also claimed as secondary to Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's diabetes mellitus was incurred in or aggravated 
by his active service, or manifested to a compensable degree 
within one year following his separation from service, or is 
due to exposure to herbicides during his active service.

2.  The competent medical evidence does not demonstrate that 
the veteran's coronary artery disease was incurred in or 
aggravated by his active service, or that coronary artery 
disease manifested to a compensable degree within one year 
following his separation from service.

3.  The competent medical evidence does not demonstrate that 
the veteran's residuals from a stroke were incurred in or 
aggravated by his active service, or manifested to a 
compensable degree within one year following his separation 
from service.


CONCLUSIONS OF LAW

1.  Service connection for Type II diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 , 3.310(a) (2007).

3.  Service connection for residuals of a stroke is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 , 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2004 and February 2005, prior to the initial 
adjudication of the claims, the veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agency, or company who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to obtain his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in March 2006 and March 2007 should his service 
connection claims be granted.  It is therefore inherent in 
the claims that the veteran had actual knowledge of the 
rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA has obtained the veteran's service medical 
records with the exception of records from the 125th Medical 
Detachment.  VA requested these additional service medical 
records from the service department which indicated that the 
records could not be located.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his or her claim.  This duty includes 
the search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board finds that VA is not obligated to obtain medical 
examinations in this case because the evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2007).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
Type 2 diabetes.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  However, even if the veteran's disease is not 
subject to the presumption, he is not precluded from 
establishing direct service connection.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

While the veteran does not assert that he served in Vietnam, 
he claims that he was exposed to herbicides in Korea.  
Specifically, he contends that as a wheel vehicle mechanic, 
he transported chemical drums to various locations for 
spraying in the DMZ.  During transportation of the drums, one 
fell off the back of a truck and he had to recover it.  He 
claims that he was nauseated and started coughing and was 
admitted to the 125th Medical Detachment at Camp Red Cloud in 
February 1967 where he was treated for two days.  He stated 
that he was required to wash down the trucks after each of 
the transport operations and was never told what type of 
chemicals were in the drums.  He alleges that the spraying of 
chemicals continued on his tour of duty in Korea which led to 
Type II diabetes mellitus and complications of the disease.

In this case, the veteran did not serve on active duty in 
Vietnam, but rather in Korea.  Thus, the veteran may not be 
presumed to have been exposed to Agent Orange in Vietnam, but 
he may nevertheless show that he was actually exposed to 
Agent Orange while in Korea.  The Department of Defense has 
indicated that Agent Orange was used in Korea from April 1968 
to July 1969, long after the veteran's release from active 
duty.  VHA Directive 2000-027 (September 5, 2000).  In this 
case the veteran's service personnel records show that he 
served in Korea from November 1966 to December 1967.  While 
the veteran claims that he was exposed to herbicides during 
his service in Korea, there is no evidence that Agent Orange 
was used in Korea prior to April 1968.  In addition, mere 
exposure to Agent Orange is not a compensable occurrence.  
The Board finds that there is no record of the veteran's 
exposure to herbicides in service, nor any record 
demonstrating that herbicides were tested, stored, 
transported, or sprayed in Korea during his period of service 
in Korea.  The Board thus finds that the veteran was not 
presumptively exposed to herbicides during his military 
service, and is therefore not entitled to service connection 
for diabetes mellitus on a presumptive basis.  The Board will 
therefore address the merits of the veteran's claim on 
alternate bases.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.304.  Certain chronic diseases, 
including diabetes, arteriosclerosis, and organic diseases of 
the nervous system, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007). Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, where there 
is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Type II Diabetes Mellitus

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for Type II diabetes 
mellitus on a direct or presumptive basis.

The service medical records are void of any findings, 
complaints, symptoms, or diagnoses attributable to Type II 
diabetes mellitus.  Urinalysis tests performed at enlistment 
in February 1966, and at separation in June 1968 were 
negative for sugar.

Private medical records show treatment of Type II diabetes 
mellitus.  Records dated in January 1998 show a diagnosis of 
Type 2 diabetes mellitus.

VA medical records dated in December 2002 show a diagnosis 
and treatment of Type II diabetes mellitus.  Records dated in 
October 2005 indicate that he was provided with insulin a 
result of high glucose readings.  Records dated in January 
2007 show  continued treatment of the disease.

The veteran's post-service medical records are negative for 
any diagnosis of Type II diabetes mellitus within one year of 
separation from active duty.  In fact, the post-service 
medical records are negative for a diagnosis of Type II 
diabetes mellitus until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent 
medical evidence shows that the veteran now suffers from Type 
II diabetes mellitus, the evidence does not show that the 
current Type II diabetes mellitus was incurred in or 
aggravated by service.  Furthermore, there is no competent 
medical opinion that relates his Type II diabetes mellitus to 
active duty.  In the absence of competent medical evidence 
linking any current Type II diabetes mellitus to service, 
service connection must be denied.

While the veteran asserts that he was exposed to herbicides 
in Korea, service personnel records show that he served in 
Korea prior to April 1968.  Therefore, the presumption of 
service connection based on herbicide agents does not apply.  
38 U.S.C.A. § 1116 (a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.307 (a)(6)(iii)(2007).  In the absence of competent 
medical evidence linking Type II diabetes mellitus to service 
or showing any Type II diabetes mellitus to a compensable 
degree within one year following separation from service, 
service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
Type II diabetes mellitus began during, or is a result of, 
his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that Type II diabetes mellitus was incurred in or 
aggravated by service; is presumed to be the result of 
exposure to herbicides since the veteran did not serve in 
Vietnam and served in Korea prior to April 1968; or 
manifested to a compensable degree within one year following 
the veteran's separation from service.  Therefore, service 
connection for Type II diabetes mellitus, also claimed as due 
to herbicide exposure, is denied.

Coronary Artery Disease

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for coronary artery 
disease (CAD) on a direct or presumptive basis.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to CAD.  
Reports of the February 1966 entrance examination and June 
1968 separation examination reflect normal clinical 
evaluations of the heart and vascular system.

Private medical records dated in January 1997 show that the 
veteran had a normal heart and vascular system.  In February 
1998, cardiac catheterization testing showed that his 
coronary arteries were normal.  He had chest pain of an 
undetermined etiology.

VA medical records dated in December 2002 reflect a diagnosis 
of CAD status post stent placement which was performed in 
2001.  An August 2006 report states that he had no symptoms 
of CHF (congestive heart failure).  Records dated in January 
2007 show continued treatment of CAD.
The veteran's post-service medical records are negative for 
any diagnosis of CAD within one year of separation from 
active duty.  In fact, the post-service medical records are 
negative for a diagnosis of CAD until many years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical 
evidence does show that the veteran now suffers from CAD the 
evidence does not show that the current CAD was incurred in 
or aggravated during service.  Furthermore, there is no 
competent medical opinion that relates CAD to active duty.  
In the absence of competent medical evidence linking any 
current CAD to service, service connection must be denied.

With respect to the veteran's claim for service connection 
for CAD as secondary to Type II diabetes mellitus, the Board 
notes that secondary service connection presupposes the 
existence of an established service-connected disability.  In 
this case, the veteran is not service-connected for Type II 
diabetes mellitus.  Thus, there can be no secondary service 
connection for any condition allegedly due to Type II 
diabetes mellitus.  Where application of the law to the facts 
is dispositive, the appeal must be terminated because there 
is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
legal basis for an award of secondary service connection for 
CAD, the claim for secondary service connection must be 
denied as a matter of law.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
CAD began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that coronary artery disease was were incurred in or 
aggravated by service, or manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Therefore, service connection for coronary artery 
disease, is denied.

Residuals of a Stroke

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
stroke on a direct or presumptive basis.

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to a stroke.

VA medical records dated in December 2002 reflect that the 
veteran had a stroke with left hemiparesis five years ago.  
In August 2003, he complained of increased weakness of the 
left arm, decreased memory, and frontal headaches.  The 
assessment was rule out intracranial mass lesion.  Records 
dated in March 2005 note that he did not have another stroke 
or TIA (transient ischemic attack).  Records dated in January 
2007 indicate that the last carotid doppler was performed in 
January 2006 and that he had bilateral plaque disease with 
less than 50 percent ICA (internal carotid artery) stenoses.

The veteran's post-service medical records are negative for 
any diagnosis of a stroke or residuals thereof within one 
year of separation from active duty.  In fact, the post-
service medical records are negative for a diagnosis of a 
stroke until many years after separation.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  While the competent medical evidence does 
show that the veteran now suffers from residuals of a stroke 
the evidence does not show that the current residuals were 
incurred in or aggravated during service.  Furthermore, there 
is no competent medical opinion that relates a stroke or 
residuals of a stroke to active duty.  In the absence of 
competent medical evidence linking any current residuals of a 
stroke to service, service connection must be denied.

With respect to the veteran's claim for service connection 
for residuals of a stroke as secondary to Type II diabetes 
mellitus, the Board notes that secondary service connection 
presupposes the existence of an established service-connected 
disability.  In this case, the veteran is not service-
connected for Type II diabetes mellitus.  Thus, there can be 
no secondary service connection for any condition allegedly 
due to Type II diabetes mellitus.  Where application of the 
law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As there is no legal basis for an award of 
secondary-service connection for residuals of a stroke, the 
claim for secondary service connection must be denied as a 
matter of law.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
residuals of a stroke began during, or are a result of, his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a stroke or any residuals thereof were incurred 
in or aggravated by service, or manifested to a compensable 
degree within one year following the veteran's separation 
from service.  Therefore, service connection for residuals of 
a stroke, is denied.


ORDER

Service connection for Type II diabetes mellitus, to include 
as due to herbicide exposure, is denied.

Service connection for coronary artery disease, also claimed 
as secondary to Type II diabetes mellitus, is denied.

Service connection for residuals of a stroke, also claimed as 
secondary to Type II diabetes mellitus, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


